Filed 12/23/22 P. v. Drummer CA6
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048576
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1477595)

             v.

 MARCELLOUS BERNARD
 DRUMMER,

             Defendant and Appellant.



         Opinion following remand from Supreme Court.


         In November 2014, a Santa Clara County jury found defendant Marcellous
Bernard Drummer guilty of six crimes related to a home invasion robbery, including
murder (Pen. Code, § 1871), robbery of an inhabited place while acting in concert
(§§ 211, 213, subd. (a)(1)(A)), battery (§ 242), criminal threats (§ 422), and two counts of
false imprisonment (§§ 236, 237). The jury also found true a robbery-murder special
circumstance allegation (§ 190.2, subd. (a)(17)) and gang sentence enhancement
allegations (§ 186.22, subd. (b)(1)). Additionally, the trial court found true a prior prison


         1
             Unspecified statutory references are to the Penal Code.
term allegation (former § 667.5, subd. (b)). At sentencing, the trial court imposed a
determinate term of 11 years and consecutive indeterminate terms of life imprisonment
without the possibility of parole and 15 years to life. Drummer appealed the judgment of
conviction.
         During the pendency of Drummer’s direct appeal, our Supreme Court clarified the
meaning of the felony-murder special circumstance statute in People v. Banks (2015) 61
Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark).
         In June 2017, this court reversed the judgment and directed the trial court to strike
a 10-year gang sentence enhancement imposed on the murder count, strike the battery
conviction, and correct certain errors in the abstract of judgment. (See People v.
Drummer (June 15, 2017, H041826) [nonpub. opn.] (Drummer I).2) In his appeal,
Drummer did not raise any claim of error based on Banks or Clark. (See Drummer I,
supra, H041826.)
         In September 2019, Drummer filed a petition in the trial court to vacate his murder
conviction and be resentenced under former section 1170.95 (hereafter petition).3 In
October 2020, the trial court denied Drummer’s petition without issuing an order to show
cause.




         2
          By separate order in this case, we granted Drummer’s request that we take
judicial notice of our records in his direct appeal (case No. H041826).
        3
          In 2021, the Legislature “amended section 1170.95 in several respects, including
(1) clarifying that, in some circumstances, the same relief available to persons convicted
of murder is also available to persons convicted of attempted murder or manslaughter
[citation]; and (2) addressing various aspects of the petition procedure, including the
petitioner’s right to counsel, the standard for determining the existence of a prima facie
case, the burden of proof at the hearing to determine whether a petitioner is entitled to
relief, and the evidence a court may consider at that hearing.” (People v. Birdsall (2022)
77 Cal.App.5th 859, 865, fn. omitted; see Stats. 2021, ch. 551, §§ 1, 2, eff. Jan. 1, 2022).
In 2022, the Legislature further renumbered section 1170.95 as section 1172.6, with no
change to the text of the statute (Stats. 2022, ch. 58, § 10, eff. June 30, 2022).
                                                   2
       Drummer appealed, and we reversed the trial court’s order. The California
Supreme Court granted review and held this case pending its decision in People v. Strong
(2022) 13 Cal.5th 698 (Strong). After it decided Strong, the Supreme Court remanded
this case to us with directions to vacate our prior decision and reconsider the matter in
light of Strong. Drummer filed a supplemental brief arguing that Strong requires reversal
of the trial court’s order and remand to the trial court for an evidentiary hearing on his
petition. The Attorney General, by contrast, urges us to remand the matter and direct the
trial court to determine whether a prima facie case has been established.
       For the reasons explained below, we reverse the trial court’s order and remand
with directions to issue an order to show cause and conduct further proceedings under
section 1172.6.
                  I. FACTS AND PROCEDURAL BACKGROUND
       A. Facts of the Crime as Presented at Drummer’s 2014 Trial4
       Katrina Fritz worked as a prostitute and had a multi-year relationship with
Raveesh Kumra. Raveesh shared a home with his ex-wife, Harinder Kumra. Shortly
after Thanksgiving in 2012, Fritz’s younger brother, DeAngelo Austin, told Fritz that he
was going to go to the Kumras’ house, which Fritz understood to mean that Austin was
going to rob the Kumras. Later, Austin and Drummer met with Fritz. Drummer had
known Austin since childhood, and they were members of the same criminal street gang.
Drummer also had known Fritz for about 10 years. During their meeting, Fritz gave
Austin a sketch of the Kumras’ house and pointed out Raveesh’s and Harinder’s
bedrooms. Drummer “said something like, ‘I bet you they have a lot of gold.’ ” A third
man sat inside Austin’s car during the meeting.
       On the night of November 29, 2012, Harinder awoke when Austin entered her
bedroom. Austin hit, threatened, and walked Harinder downstairs to the kitchen. When

       4
          We take these facts from this court’s opinion in Drummer I, supra, H041826 and
the trial record.
                                                  3
Harinder got to the kitchen, “she saw Raveesh standing up with his hands tied behind his
back. Raveesh was struggling and asking for help. The men pushed Raveesh to the
floor. [¶] Harinder twice said, ‘Don’t push him. He’s a heart patient. He’ll die. And he
has a breathing problem.’ ” The men blindfolded and bound Harinder and told her to lie
down on the floor. “Someone yelled at her, ‘Don’t move. You’re moving,’ and then hit
her on the legs.” The men took the jewelry Harinder was wearing, and one of the robbers
asked her the location of the money and safe. “Harinder said to [the men] many times,
‘He has not moved. Please check him out. Please check him.’ There was a person
sitting near her, who told her that Raveesh was okay. He said, ‘Don’t worry. We’ll call
911 if anything goes wrong. Okay?’ He later said, ‘I’m going to gather the other people
now. We will be going very soon, but don’t you get up. If you do, it won’t be good.’
The man also told her, ‘Okay. I’m going to gather people. Don’t get up until we come
back and tell you when to get up.’ He left and she waited.” Eventually, Harinder freed
herself, retrieved a cell phone, and called 911.
       Police and paramedics arrived and found Raveesh unresponsive. “The cause of
death was probable asphyxia due to suffocation resulting from the duct tape over his
mouth.” The robbers had ransacked the house and taken several items, including cash,
coins, jewelry, and gifts.
       Later, Fritz met Drummer and Austin at a restaurant. “[Drummer] told her, ‘Shit.
It went bad. . . . It went bad, like, he’s dead.’ . . . As Austin later told [Fritz] what had
happened, [Drummer] was agreeing with him. Fritz responded, ‘[T]his is going to be
bad.’ Both [Drummer] and Austin told her not to worry and that they would confess to
the crimes.” In addition, when asked by Fritz about his actions during the crime,
Drummer said that he “just sat there and, like, watched [Raveesh].”5 Austin gave Fritz
$2,000 in cash at the restaurant and another $40,000 the following week.

       In contrast to Fritz’s testimony about what Drummer had said to her about sitting
       5

and watching Raveesh, Harinder testified that she thought it was Austin who had sat near
                                                   4
      “A prosecution expert testified that [Drummer] was a possible contributor to the
DNA collected from a swab of Raveesh’s right hand. In her opinion, it was 5,000 times
more likely that [Drummer] contributed to the DNA on the swab than an unknown
individual in the African-American population. Austin and Javier Garcia were
contributors to DNA found on other items in the Kumras’ residence.”6
      Cell phone records showed that phones associated with Drummer, Austin, and
Garcia were in the area around the Kumras’ residence on the night of the crime.
Additionally, during a jail phone call, Drummer referenced a purse that police had seized
from his acquaintance, saying, “ ‘That ain’t the purse [stolen from Harinder] so they gon’
be up and give [the acquaintance] that back.’ ”
      B. Instructions, Arguments, and Verdicts at Trial
      At Drummer’s 2014 trial, the trial court instructed (and the prosecution argued)
that the jurors could find Drummer guilty of robbery (personally or as an aider and
abettor) and murder based on the natural and probable consequences of committing a
robbery, the natural and probable consequence of an uncharged conspiracy to commit
robbery, and/or felony murder. However, the instructions that specifically addressed the
elements of murder only instructed the jury as to first-degree felony murder and told the
jury that murder was charged in this case “under a theory of felony murder.”
      Regarding the felony-murder special circumstance allegation, the trial court
instructed the jury with CALCRIM Nos. 700 and 730 and a then-current version of
CALCRIM No. 703. Under CALCRIM No. 700, the jury was instructed that if it found
Drummer guilty of first degree murder, it also had to decide whether the People have
proved that the special circumstance is true. Under CALCRIM No. 730, the jury was told


her during the attack, checked on Raveesh at her request, and ordered the other men
around.
       6
         Austin and Garcia were tried together for this incident in April 2016. (See
People v. Garcia (2020) 46 Cal.App.5th 123, 130.)
                                                  5
that the People had to prove: (1) the defendant aided and abetted or was a member of a
conspiracy to commit robbery; (2) the defendant intended to commit, or intended to aid
and abet the perpetrator in committing or intended that a member of the conspiracy
commit robbery; (3) if the defendant did not personally commit robbery, then a
perpetrator whom the defendant was aiding and abetting before or during the killing or
with whom the defendant conspired personally committed robbery; and (4) the defendant
or a perpetrator did an act that caused the death of another person. The instruction further
required: “The defendant must have intended to commit, or aided and abetted or been a
member of a conspiracy to commit the felony of robbery before or at the time of the act
causing the death. [¶] In addition, in order for this special circumstance to be true, the
People must prove that the defendant intended to commit robbery independent of the
killing.”
       The instruction under CALCRIM No. 703 stated in part: “In order to prove this
special circumstance for a defendant who is not the actual killer but who is guilty of first
degree murder as an aider and abettor or a member of a conspiracy, the People must
prove either that the defendant intended to kill, or the People must prove all of the
following: [¶] 1. The defendant’s participation in the crime began before or during the
killing; [¶] 2. The defendant was a major participant in the crime; [¶] AND [¶] 3.
When the defendant participated in the crime, he acted with reckless indifference to
human life. [¶] A person acts with reckless indifference to human life when he or she
knowingly engages in criminal activity that he or she knows involves a grave risk of
death.”
       In his closing argument to the jury, the prosecutor stated that the People “have no
evidence [Drummer] was the actual killer” and “[w]e don’t know where Mr. Drummer
was when Mr. Kumra was taped.” The prosecutor also acknowledged that it was Fritz’s
opinion that “neither her brother nor Mr. Drummer had any intent to kill Mr. Kumra.”
Nevertheless, the prosecutor urged the jury to find the felony-murder special
                                                 6
circumstance true because Drummer was a major participant in the crime and acted with
reckless indifference to human life.
       On November 4, 2014, the jury returned a general verdict on the murder charge,
finding Drummer guilty “in violation of Penal Code [section] 187, a Felony, as charged
in the Information.” Similarly, for the special circumstance, the jury returned a general
verdict, finding the “[a]llegation that Defendant was engaged in or was an accomplice in
the commission, the attempted commission, or the immediate flight after the commission
or attempted commission of a felony, Robbery, in violation of Penal Code [section] 211
or [section] 212.5, within the meaning of Penal Code [section] 190.2[, subdivision]
(a)(17) to be [t]rue.”
       In a motion for a new trial, Drummer broadly contended that there was insufficient
evidence for “the required intent or mental state as harbored by [him] in order to establish
his guilt.” Drummer “further submitted that the evidence is insufficient as to the special
circumstance as set forth in [CALCRIM No.] 703. The evidence establishes that he was
not the actual killer. The evidence does not satisfactorily establish that he was a major
participant in the offense and it was not proved that he acted with the intent to kill or with
the reckless indifference to [human] life.”
       The prosecutor opposed Drummer’s motion, asserting there was sufficient
evidence to sustain the jury’s verdicts. The prosecutor again conceded Drummer was not
the actual killer and argued: “In order to find the special circumstance true, because the
Defendant was not the actual killer, the Jury had to have found that the Defendant joined
the robbery during or before the killing, he was a major participant and he acted with
reckless indifference to human life.”
       In December 2014, the trial court denied Drummer’s motion for a new trial. The
court noted the DNA evidence, cell phone evidence, and testimony of Fritz and Harinder,
and stated that “a reasonable jury could easily come to the conclusion that this jury did.”


                                                  7
       C. Direct Appeal
       In his appeal from the judgment of conviction, Drummer filed his opening brief on
September 28, 2016. The Attorney General filed her brief on November 21, 2016.
Drummer filed his reply brief on November 29, 2016.
       Drummer did not raise any claim challenging the sufficiency of the evidence for
the jury’s special circumstance finding or otherwise mention Banks or Clark—both of
which had been issued by our Supreme Court after Drummer’s trial but before he filed
his opening brief.7
       As mentioned ante, on June 15, 2017, this court reversed the judgment with
directions to strike a gang sentence enhancement and the battery conviction and to correct
the abstract of judgment. (Drummer I, supra, H041826.)
       D. Proceedings on the Former Section 1170.95 Petition
       On September 9, 2019, Drummer filed on his own behalf a petition for
resentencing pursuant to former section 1170.95. He alleged that he was convicted of
first-degree felony murder and could not be convicted under current murder law because
he was not the actual killer, he did not aid or abet the actual killer with an intent to kill, he
either was not a major participant in the felony or did not act with reckless indifference to
human life during the course of the felony, and the victim was not a peace officer
performing his or her duties.
       The trial court appointed counsel for Drummer and obtained briefing on the
petition from the Santa Clara County District Attorney and Drummer’s counsel. The
district attorney opposed Drummer’s petition arguing, inter alia, that the jury’s finding on


       7
         We note that Drummer’s appellate counsel wrote the following when claiming
that section 190.2, subdivision (a)(17)(A) failed to meaningfully narrow the class of
defendants subject to it: “Although there was no definitive evidence that Drummer was
one of the actual killers, and the jury did not make an express finding, there was evidence
to support such a finding. . . . Thus, the jury may have concluded that Drummer was the
actual killer, and found the special circumstance allegation true on that basis.”
                                                   8
the felony-murder special circumstance allegation rendered former section 1170.95
inapplicable and Drummer had not made the requisite prima facie showing that he could
not be convicted of murder under current law. The district attorney asserted that “[t]he
jury found that [Drummer], based on the facts adduced at the jury trial, was a major
participant in the robbery who acted with reckless indifference to human life.” The
district attorney also maintained that, regardless of the jury’s special circumstance
finding, “the facts adduced at the jury trial provide uncontradicted evidence that
[Drummer] was a major participant in the robbery who acted with reckless indifference to
human life.”
       In his reply to the district attorney’s opposition, Drummer argued that an order to
show cause should issue because, “[i]n light of the changes brought about by Banks and
Clark,” he “could not now be convicted of murder. That is, under the law as it stands
today, he was not a major participant in the robbery and he did not act with a reckless
indifference to human life.” Drummer also asserted that the jury’s special circumstance
finding “does not negate the prima facie case.”
       On October 20, 2020, the trial court denied Drummer’s petition without issuing an
order to show cause. The court explained: “[I]n this case, the jury finding of special
circumstance is part of the court record of conviction. [¶] I should also point [out] I’m
uniquely familiar with the facts in this case because I tried the co-defendant, DeAngelo
Austin, who, along with Mr. Drummer, were kind of the organizers of this home invasion
that took place. [¶] But I am familiar with the facts, which is of no consequence, really,
other than the fact that I am aware of testimony that came out during my trial with regard
to the actions of Mr. Drummer during the home invasion, as well as actions of other
people who were involved in this. [¶] So I think that testimony is also part of the court
record of conviction, to an extent. But specifically, the jury finding of special
circumstance is part of the court record of conviction, and I think in this case -- I think
since the jury found the special circumstance to be true, at least upon the instructions that
                                                  9
were given to them, I think that that’s binding on this court. [¶] So I think that, given
that the jury found the special circumstance to be true, I think that not only could Mr.
Drummer be convicted under the new law. I think, in a sense, he was convicted under the
new law because the jury did find that he was a major participant and exhibited reckless
disregard for human life. [¶] So I think based upon that, I’m going to deny the petition.”
       Seeking clarification of the trial court’s ruling, Drummer’s counsel asked the court
if its ruling was based on the jury’s special circumstance finding alone or if it was also
relying on the facts “as the court knows them” from Austin’s trial. The trial court
responded that it “can’t wipe those [facts] out of [its] mind” and said that the facts about
Drummer “sitting watch over these two people, and, basically assaulting [Harinder] when
she was trying to plead for someone to call medical assistance for her husband” were “the
facts” in the Austin case and “also the facts alleged in [this] case -- in [counsel’s] brief as
to what happened at the time” of the crime. Counsel then asked a follow-up question
about whether “it’s both the jury’s finding, as well as the facts [as] alleged in the brief?”
The court responded, “Yes. But, primarily, the jury’s finding, because that is part of the
. . . court record of conviction.”
       Drummer timely appealed the trial court’s order denying his petition.
                                     II. DISCUSSION
       This court originally reversed the trial court’s order, and the California Supreme
Court granted review and held this case pending its decision in Strong, supra, 13 Cal.5th
698. Pursuant to our Supreme Court’s subsequent order, we vacated our prior decision
and now reconsider the case in light of Strong. Drummer filed a supplemental brief
arguing that Strong requires reversal of the trial court’s order and remand for issuance of
an order to show cause and an evidentiary hearing on his petition. The Attorney General
disputes Drummer’s contention arguing that, on remand, the trial court should be allowed
to determine whether a prima facie showing for issuance of an order to show cause has


                                                  10
been established. We conclude that the trial court’s order must be reversed and an order
to show cause should issue.
       In Strong, the California Supreme Court held that a felony-murder special
circumstance finding made prior to its decisions in Banks and Clark does not
categorically preclude a defendant from making a prima facie showing of eligibility for
relief under section 1172.6. (Strong, supra, 13 Cal.5th at p. 720.) “Section 1172.6 offers
resentencing for petitioners who have not been determined beyond a reasonable doubt to
have the degree of culpability now required for a murder, attempted murder, or
manslaughter conviction. Neither the jury’s pre-Banks and Clark findings nor a court’s
later sufficiency of the evidence review amounts to the determination section 1172.6
requires, and neither set of findings supplies a basis to reject an otherwise adequate prima
facie showing and deny issuance of an order to show cause.” (Ibid.)
       The prima facie inquiry under section 1172.6, subdivision (c) is “limited.”
(People v. Lewis (2021) 11 Cal.5th 952, 971 (Lewis).) The court “ ‘ “takes petitioner’s
factual allegations as true and makes a preliminary assessment regarding whether the
petitioner would be entitled to relief if his or her factual allegations were proved.” ’ ”
(Ibid.) Although the court may rely on the record of conviction in determining whether
defendant has made a prima facie showing, the court “should not engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’ ” (Id. at p. 972; see
also Strong, supra, 13 Cal.5th at p. 720 [rejecting an “after-the-fact review of a pre-Banks
and Clark record” at the prima facie showing stage because such a determination would
entail prohibited factfinding].)
       In the present case, the jury’s November 2014 felony-murder special circumstance
finding occurred before the California Supreme Court’s rulings in Banks and Clark in
2015 and 2016. Hence, the 2014 finding did not preclude Drummer from making a prima
facie showing in support of a section 1172.6 petition. (Strong, supra, 13 Cal.5th at
p. 721.) Nor is the trial court’s evaluation of the facts at the prima-facie showing stage a
                                                 11
proper basis for denying an order to show cause. (Id. at p. 720.) Consequently, the trial
court erred in denying Drummer’s petition on the basis of the 2014 felony-murder special
circumstance finding and its evaluation of the facts.
       Furthermore, Drummer’s petition alleged the facts necessary for relief under
section 1172.6 (§ 1172.6, subds. (a)–(c)) and nothing in the record demonstrates that he is
ineligible for relief as a matter of law. Because Drummer’s petition made a prima facie
showing of entitlement to relief (see Lewis, supra, 11 Cal.5th at pp. 970–972; § 1172.6,
subd. (c); see also Strong, at p. 720), we will remand the matter to the trial court with
directions to issue an order to show cause and hold further proceedings under section
1172.6.
                                   III. DISPOSITION
       The trial court’s October 20, 2020 order is reversed, and the matter is remanded
with directions to issue an order to show cause and conduct further proceedings in
accordance with Penal Code section 1172.6.




                                                 12
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Grover, J.




H048576
People v. Drummer